Citation Nr: 1338354	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the creation of an overpayment of disability benefits is valid.

2.  Entitlement to apportionment of VA benefits based on dependency of a parent.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1965 to June 1969, including service in Vietnam for which he earned the Combat Infantryman's Badge (CIB).  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 determination of the Department of Veterans Affairs (VA) regional Office (RO) in Chicago, Illinois that denied the appellant's request that an apportionment of his benefit be given to his mother.  

The Board remanded the case for additional development in June 2010.  While the case was in remand status, the RO issued a special apportionment decision, in December 2011, in which the appellant's spouse was awarded an apportionment of the appellant's benefits.  VA subsequently found that an overpayment had been created in the amount of $806.00.  The appellant has appealed the validity of that debt.  Therefore, the issues on appeal are as listed on the title page.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA currently contains no evidence pertinent to the claims that is not already included in the paper claims file.

The issue of entitlement to apportionment of VA benefits based on dependency of a parent is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran was rated as 20 percent disabled due to service-connected diabetes mellitus.

2.  Throughout the appeal period, the Veteran was incarcerated and therefore entitled to disability compensation at the 10 percent rate; the remaining 10 percent was unpaid compensation.

3.  The apportionment granted to the Veteran's spouse was supposed to have come from the unpaid compensation portion of the Veteran's 20 percent rating.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the amount of $806.00 was not properly created.  38 U.S.C.A. §§ 1114, 5313 (West 2002 & Supp. 2013); 38 C.F.R. § 3.665 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal (invalidation of the debt).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, any person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for a conviction of a felony and is rated 20 percent or more, shall not be paid compensation in excess of the amount specified in 38 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

Under section (a) of 38 U.S.C.A. § 1114(a), the monthly compensation specified for a veteran with service-connected disability rated 20 percent or more is at the 10 percent rate.

All or part of the compensation not paid to the Veteran may be apportioned to the Veteran's spouse, child, or children and dependent parents on the basis of individual need.  38 U.S.C.A. § 5313(b)(1); 38 C.F.R. § 3.665(e)(1).  In other words, if need is shown, the dependents of an incarcerated veteran are entitled to receive the compensation that the incarcerated veteran was no longer entitled to.  

Pursuant to a July 2004 rating action, the Veteran was rated as 20 percent disabled due to service-connected diabetes mellitus, effective from September 2002.  However, as of September 2002, the Veteran was incarcerated for a felony offense and therefore he was only entitled to disability compensation at the 10 percent rate; the remaining 10 percent was unpaid compensation.

As previously noted, in accordance with 5313(b)(2) and 38 C.F.R. § 3.665(e)(1), all or part of the compensation not paid to an incarcerated veteran may be apportioned to his dependents.  Thus, by statute and regulation, the apportionment granted to the Veteran's spouse was supposed to have come from the unpaid compensation portion of the Veteran's 20 percent rating.

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question.  Here, as pointed out by the Veteran on many occasions, the RO erroneously paid the apportionment awarded to his spouse out of the 10 percent that was supposed to be paid to him.  The apportionment to the Veteran's spouse should have been taken from the compensation not paid to the appellant.  Therefore, the appellant was legally entitled to the benefits in question and the debt is not valid.


ORDER

The overpayment of disability compensation benefits in the calculated amount of $806.00 was not properly created; the appeal is granted.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the June 2010 remand, the Board stated that:

The RO/AMC should provide the Veteran, and if determined applicable the woman identified as his mother, with notice of the information necessary to substantiate the claim for apportioned share of the Veteran's benefits for his mother pursuant to 38 U.S.C.A. §§ 3.250, 3.665.  In particular, the Veteran should be informed that he needs to submit evidence reflecting that the person in question is his mother, information regarding his mother's income and net worth, and her need for the benefit. 

In an August 2010 letter sent to the appellant, he was asked to provide his birth certificate, as well as information regarding his mother's Social Security Administration (SSA) benefits, other sources of income, medical expenses and living expenses.  The next month, the appellant sent a copy of his birth certificate and informed the RO of the address and telephone number for his mother.  He also informed the RO that his mother had Alzheimer's disease.  

While an October 2011 letter to the appellant states that the RO was unable to contact his mother, there is no evidence of record to indicate that any attempt was made to contact her.  There is no letter of record to the appellant's mother, nor is there any Report of Contact relating to a telephone call to the appellant's mother.  Indeed, the appellant stated, in a March 2012 letter, that his mother lived with his sister and that VA had never contacted his mother or his sister.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

In addition, the Board notes that the appellant has repeatedly requested a list of organizations that are available for the provision of representation.  These requests have been ignored.  On remand, the AMC/RO must provide the Veteran with information about how to contact accredited veterans' service organizations, as well as his state's veterans' department, plus a VA Form 21-22, Appointment of Representative.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Provide the Veteran a list of accredited veterans' service organizations along with information about how to contact those organizations, as well as information about how to contact his state's veterans' department, plus a VA Form 21-22, Appointment of Representative.

2.  Contact the Veteran to determine the current address and telephone number for his mother and/or any caretaker of his mother, such as his sister.

3.  Then provide the Veteran's mother with notice of the information necessary to substantiate the claim for an apportioned share of the Veteran's benefits.  In particular, inform her of her need to submit evidence about her income and net worth and her expenses, including medical expenses, since 2002, and her need for the benefit. 

4.  Complete any additional notification and/or development action deemed warranted by the record.  

5.  Then re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.  

6.  If the benefit sought on appeal remains denied, provide the Veteran and his representative, if any, a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


